  Case 8:19-po-02413-TMD Document 8 Filed 04/27/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNITED STATES                                     *
vs.                                               *    Case No.: 8:19-po-02413-TMD
SHAUN P BERNARD
                                                  *
       *       *       *       *      *       *        *      *      *       *       *       *

                                    ENTRY OF APPEARANCE
       The undersigned attorney, having been retained by the Defendant, Shaun P. Bernard, and
being duly certified to practice before the Court, respectfully requests that his appearance as the
attorney of record in the present matter be entered.




                                                       William H. Cooke
                                                       Federal Bar No. 19890
                                                       Law Office of William Cooke, LLC
                                                       150 South Street, Suite 101
                                                       Annapolis, MD 21401
                                                       410-905-2185
                                                       Bill@WilliamCookeLaw.com
                                                       Attorney for Defendant



                                   CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on this 27th day of April, 2019, a copy of the foregoing Entry
of Appearance was electronically filed with the Clerk of the United States District Court using
CM/ECF, with a notice of said filing to the following:

Counsel for the Government:                   AUSA
                                              jane.nathan@usdoj.gov
                                              hollis.weisman@usdoj.gov


                                                       William H. Cooke
